Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner is in receipt of applicant’s response to office action mailed 6/15/2021, which was received 9/15/2021. Acknowledgement is made that there were no amendments to the claims. Applicant’s remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The independent claims are found to be allowable for the reasons stated in the response filed 9/15/2021 and because the cited art does not fairly teach the claims as a whole. For instance, the cited art does not teach access to a database of available products for sale by the prospective seller using the alternative keyboard through interaction with the alternative keyboard, and access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard; and receive input on the alternative keyboard from the prospective seller in response to an inquiry from a prospective purchaser using a remote computing device, the inquiry received in a chat window on the mobile device of the prospective seller using the alternative keyboard to: select one of the products in response to the inquiry; select product data for the selected one of the products from the database of available products using the chat window to the prospective purchaser, the mobile device of the prospective seller thereafter transmit the product data to the remote computing device 

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PG PUB 20190114697 to Lasker et al. teaches “replacing a standard keyboard displayed on a display of a first mobile device with a second shopping keyboard. The second shopping keyboard includes third keys that represent purchasable items (a product and/or service). After one of the third keys, which represents a particular item, is selected, a sharing option and/or purchasing option is/are displayed. When selected, the sharing option supplies information about the particular item to a messaging application that communicates the information to a second mobile device. When selected, the purchasing option initiates purchase of the particular item. The method may also include displaying a first shopping keyboard comprising second keys representing businesses. After one of the 

(ii) US PG PUB  20180293601 to Glazier teaches “A virtual keyboard trackable referral system that inserts trackable referral links into communications from a referring user to one or more recipients, and credits the referring user for actions or transactions resulting from these referrals. Uses a referral matcher coupled with a virtual keyboard, so that it is usable with any application or service that uses the keyboard. The referral matcher analyzes text or audio input to identify matches from a database of participating products, services, and merchants, and offers the user the option to insert a referral link to matching items. The matcher may also obtain and analyze other input, including audio or images. If a recipient uses the referral link and completes the action, a referral tracker credits the referring user. Referral links may initially direct a recipient to an intermediate server that may perform additional matching and selection and then redirect the recipient to a target destination” (abstract). Glazier, however, fails to render the application's above-mentioned limitations obvious.

(iii) US PG Pub 20170011383 to Melzer teaches “ adding a computerized agent to an instant messaging (IM) session managed by an IM service for identifying automatically textual instructions to perform a transaction related to participant(s) of the IM session, comprising: using a computerized agent subscribed to an IM service by a telephone number and participates in an IM session managed by an IM service to acquire text content in an IM session and analyzing at least the text content of the IM session to identify automatically textual instructions to perform a transaction from the user which uses the IM client module, automatically instructing an operation of the transaction and submitting by the computerized agent at least one IM message in the IM session. The at least one IM message is presented to the user using the IM module and is indicative of a performance or a denial of the transaction by the transaction performing entity”. Melzer, however, fails to render the application's above-mentioned limitations obvious.

(iv) US PG Pub 20140058939 to Savla teaches “ processing payment transactions and social features from a messaging or chat application with an integrated payment application. An example embodiment includes: integrating a payment application into a client messaging application; linking a payment button with the payment application; receiving a payment request through the client messaging application from a client user via the payment button; using the payment application to identify an account on a payment site that corresponds to the payment request; and performing a payment transaction with the identified account corresponding to the payment request at the payment site via the payment application. The embodiment is configured to facilitate social sharing functions including: inviting users to download the payment application, sharing a contact list among a plurality of payment application users, inviting users to chat from the payment application, and updating a user profile in the client messaging application by the payment application.” (abstract). Savla, however, fails to render the application's above-mentioned limitations obvious.

(v) US PG Pub 20140052633 to Gandhi teaches “ facilitating payments in a chat session are described. The methods include receiving instructions from a first user to configure a chat session to accept actionable text regarding payment, receiving the actionable text in a message entered by the first user to a second user, determining an action for the first user based on the actionable text, transmitting a request for the action to a second user, receiving approval of the request from the second user, and processing the payment.” (abstract). Gandhi, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).